Citation Nr: 0933249	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-37 379	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.  When released from active duty, he was returned to 
state control as a member of the Army Reserve for completion 
of Reserve Duty obligation.  He enlisted in the Army National 
Guard in December 1977 and served until July 1995.  His DD 
Form 214 reflected that his service in the Army National 
Guard from May 1982 to May 1995 was pursuant to 32 U.S.C. 
§ 502(f).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  

In June 2008, the Board remanded the issue for further 
development to include ascertaining the nature of the 
Veteran's National Guard service, whether he had additional 
treatment for his disability, and to afford him a VA 
examination.  On remand, the Veteran informed VA in April 
2009 that he did not have further evidence to submit and he 
underwent a VA examination in May 2009 that will be discussed 
more thoroughly below.  Additionally, the Board was able to 
make a determination that the Veteran's service in the 
National Guard was active service.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's June 2008 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's spine was noted to be abnormal on his May 
1969 pre-induction examination.  

3.  A low back disability has not been shown to be casually 
or etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may any low back arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(b), 3.306(a), 3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in May 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in May 2005.  In 
a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent a VA 
examination in May 2009 that adequately addressed the 
directives of the June 2008 remand.  Further, the examiner 
reviewed all the relevant evidence and the conclusions are 
consistent with the other evidence of record.  The Board 
therefore concludes that the VA examination is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Veteran and his representative have not 
contended otherwise.  VA has also assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

As a preliminary matter, the Board notes that the Veteran has 
two periods of service; the first is active service from July 
1969 to January 1972 and the second is service in the Army 
National Guard from May 1982 to July 1995.  The Board notes 
that the Veteran indicated on his March 2004 claim that his 
low back disability began in June 1989 and during his May 
2009 VA examination asserted that he began having lower back 
pain in 1984.  Both dates are during the period he served 
with the National Guard.  The Board finds it significant that 
the Veteran has not asserted that his lower back disability 
is related to his first period of service.  However, when 
initially adjudicating this matter, the RO considered whether 
the disability was incurred during the first period of 
service.  Therefore, as the RO has addressed this period of 
service and the Veteran has not indicated he does not want 
further consideration, the Board will address whether the 
disability was incurred during both periods of service.  
Beginning with the Veteran's service from July 1969 to 
January 1972, the presumption of soundness does not apply 
because the May 1969 pre-induction examination determined 
that spine was abnormal.  In particular, the examination 
reflected that the Veteran had lower back pain since 
September 1968 following an automobile accident.  However, 
this was not documented.  On the accompanying May 1969 pre-
induction report of medical history, the Veteran indicated 
that he had recurrent back pain.  A July 1969 notation stated 
that the matter was now documented and the Veteran had a 
temporary sprain that was treated and the lower back pain was 
not considered disqualifying (NCD).  Consequently, as an 
abnormal spine with history of lower back pain was shown, the 
Veteran was not considered in sound condition upon entrance 
to service.  38 C.F.R. § 3.304(b).  Further, there is no 
indication that the Veteran's lower back pain underwent an 
increase in severity during service.  Therefore, the 
presumption of aggravation does not arise in this case.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, in May 1970 there was an impression of back 
muscle strain and in November 1970 there were findings of 
back trouble and mild scoliosis.  However, these findings 
appear to be a temporary flare-up of symptoms, as there was 
no indication that the Veteran's pre-existing spine 
abnormality underwent an increase in severity during service.  
Crucially, in March 1971, the spine was again found to be 
abnormal and an x-ray of the lower spine was NCD.  Further, 
on the accompanying March 1971 report of medical history, the 
Veteran indicated that he did not have recurrent back pain.  
Moreover, there were no further reports of lower back pain in 
the service treatment records.  The Board finds it 
significant that the January 1972 examination and report of 
medical history administered at the time of his separation 
from service found his spine to be normal and there was no 
report of recurrent back pain.  Therefore, there is no 
indication that the lower back underwent an increase in 
severity during service.  38 C.F.R. § 3.306(a), (b).  

Additionally, after reviewing the claims file, the May 2009 
VA examiner determined that it was less likely as not that 
the claimed back disability was related to his service from 
July 1969 to January 1972.  The examiner reasoned that there 
was a single episode of lower back muscle strain in May 1970 
which apparently resolved without sequellae or recurrence as 
there were no additional reports of back pain after that date 
and the following examinations were absent for complaints of 
back pain with findings that the spine was normal.  The Board 
affords this examination probative weight as it is based on a 
review of the service treatment records and the Veteran and 
is supported by reasoning and rationale.  

In sum, the Board concludes that the Veteran's pre-existing 
low back disorder was not aggravated by his service from July 
1969 to January 1972.  38 C.F.R. §§ 3.304, 3.306.  Moreover, 
the Veteran is not asserting that his low back disability is 
related to this period of service.  The Board will now turn 
to a discussion regarding whether his low back disorder is 
related to his service in the National Guard.

As reflected above, the Veteran received a DD Form 214 
indicating that he entered active duty in the Army National 
Guard in May 1982 and separated in May 1995 pursuant to 
32 U.S.C. § 502(f).  It was noted that he had 13 years of 
active service during this period.  The Board sought 
clarification regarding the meaning of 32 U.S.C. § 502(f) in 
the June 2008 remand.  In September 2008, the Veteran's 
representative submitted a duplicate copy of the Veteran's DD 
Form 214 and NGB Form 22 as clarification that the Veteran 
had active duty status during that period.  In July 2008, the 
National Personnel Records Center (NPRC) was contacted to 
ascertain the type of service authorized under 32 U.S.C. 
§ 502(f).  No response is of record.  However, the Board 
finds that the issuance of the DD 214 is sufficient 
verification that he had active military service from May 
1982 to May 1995 and will address the matter accordingly.

Turning to the Veteran's period of service from May 1982 to 
May 1995, an April 1982 examination administered at the time 
of the Veteran's entrance into his second period of service 
reflected that his spine was normal.  Thus, the Veteran is 
considered to have been in sound condition upon his entrance 
to his second period of service.  38 C.F.R. § 3.304(b).  His 
March 1986 and January 1990 examinations were similarly 
absent for any lower back related complaints.  Importantly, 
the Veteran indicated that he did not have recurrent back 
pain on his January 1990 report of medical history.  In fact, 
the only report of back related complaints in the service 
treatment records was a July 1992 entry which reflected that 
the Veteran had musculoskeletal lower back pain.  A March 
1994 examination reflected that the spine was normal and had 
full range of motion.  Similarly, the Veteran did not report 
recurrent back pain on his March 1994 report of medical 
history.  Thus, there is one report of musculoskeletal lower 
back pain in the service treatment records, which appears to 
have resolved at the time of separation.

Private treatment records from the M.M.C. indicated that the 
Veteran injured his low back lifting furniture in August 
1983.  An x-ray of the lower spine was negative and the 
diagnosis was acute low back strain.  There was another 
assessment of low back strain in July 1992.  

A letter from Dr. R.H. received in January 2006 reflected 
that he first saw the Veteran on April 2003 for lower back 
pain.  Dr. R.H. commented that the Veteran's history and 
symptoms were consistent with a chronic problem that 
certainly suggests a previous injury.  It was his opinion 
that individuals with previous trauma will continue to have 
episodic problems that will typically become more episodic 
with increased symptoms.  However, he added that there did 
not appear to be any significant episodes to explain the 
Veteran's episodes, rather, they were activities performed on 
a daily basis.  Dr. R.H. also noted that the Veteran had 
previous chiropractic care from January 1985 to March 1986 
from Dr. B.R. but there was a significant gap in time between 
his next reported visit to Dr. J. in 1999.  Thus it appears 
that the Veteran complained of back problems in the mid 1980s 
and did not complain again until four years after his service 
ended in 1995.  

A March 2006 letter from Dr. M.J. notes that he provided the 
Veteran with chiropractic care, the majority of which 
occurred from 1998-1999.  

During the May 2009 VA examination, the Veteran reported that 
he injured his lower back after moving office furniture and 
from a minor motor vehicle accident while in a military 
vehicle.  Mild degenerative changes were shown on x-ray.  
After reviewing the claims file, the examiner determined it 
was less likely as not that the claimed back disability was 
related the Veteran's second period of service.  The examiner 
reasoned that the Veteran's entrance examination as well as 
subsequent period examinations were negative for low back 
problems, with the exception of the single entry in July 1992 
which resolved without sequellae.  Finally, the examiner 
noted that the available medical records failed to document 
chronicity of the problem during service or since discharge 
from service.  The Board affords this opinion probative value 
because it is consistent with the other medical evidence of 
record which also fails to demonstrate chronicity of back 
complaints during the Veteran's second period of service.  

There is no competent medical opinion to the contrary.  The 
Board acknowledges the Veteran's contention that his current 
low back disorder is related to his service.  To the extent 
that he is contending that lifting furniture and a minor 
motor vehicle accident in service caused his low back 
disorder, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that 
the Veteran is contending that he has had back pain 
continuously since the mid 1980s, the Board finds his January 
1990 and March 1994 reports of medical history, wherein he 
indicated that he did not have recurrent back pain, to be 
more probative as these documents were created during his 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
may have greater probative value than history as reported by 
the veteran).  

In sum, the more persuasive evidence of record indicates that 
the Veteran's current low back disability is not related to 
his second period of service from May 1982 to May 1995.  As 
previously determined, the Veteran's pre-existing low back 
disorder was not aggravated by his service from July 1969 to 
January 1972, nor was it otherwise shown to be related to 
this period of service.  38 C.F.R. §§ 3.304, 3.306.  
Additionally, there is no showing that the mild degenerative 
changes noted during the May 2009 VA examination previously 
manifested to a degree of 10 percent or more within one year 
from January 1972 or May 1995.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Therefore, entitlement to service connection for a 
low back disability is denied.  38 C.F.R. § 3.303.  




ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


